 Case: 1:17-cv-00460-MRB Doc #: 112 Filed: 03/30/20 Page: 1 of 2 PAGEID #: 1723




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Baoyang Chen,

               Plaintiff,                                    Case No. 1:17cv460

         v.                                                  Judge Michael R. Barrett

GSC Opportunities, L.P., et al.,

               Defendants.

                                         ORDER

         This matter is before the Court following a telephone status conference held on

March 12, 2020. Currently pending before the Court are the Motion to Dismiss filed by

Defendant Gold Star Chili, Inc. (Doc. 56); Motion for Summary Judgment filed by

Defendant Phoenix Franchise Group (Doc. 70); and Motion to Stay filed by Defendant

Phoenix Franchise Group (Doc. 85).

         On March 26, 2020, Plaintiff filed a Second Amended Complaint. (Doc. 110).

Because an amended complaint supersedes the original pleading, the Motion to

Dismiss filed by Defendant Gold Star Chili, Inc. is moot. See Greater Cincinnati Coal.

for Homeless v. City of Cincinnati, No. C-1-08-603, 2009 WL 3029661, at *3 (S.D. Ohio

Sept. 16, 2009) (citing Yates v. Applied Performance Techs., Inc., 205 F.R.D. 497, 499

(S.D.Ohio 2002)) (filing of the amended complaint will render pending motion to dismiss

moot).

         In addition, while the Amended Complaint contained claims against Phoenix

Franchise Group, the Second Amended Complain omits these claims.
 Case: 1:17-cv-00460-MRB Doc #: 112 Filed: 03/30/20 Page: 2 of 2 PAGEID #: 1724




      Accordingly, the Motion to Dismiss filed by Defendant Gold Star Chili, Inc. (Doc.

56); Motion for Summary Judgment filed by Defendant Phoenix Franchise Group (Doc.

70); and Motion to Stay filed by Defendant Phoenix Franchise Group (Doc. 85) are

DENIED as MOOT.

      IT IS SO ORDERED.

                                                  /s/ Michael R. Barrett
                                              JUDGE MICHAEL R. BARRETT
